Citation Nr: 0740442	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  00-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities for the 
period prior to April 29, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from June 1964 to June 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying entitlement to TDIU.  

In the course of this appeal the veteran moved to Costa Rica, 
and his case was transferred to the RO in Houston, Texas.  



FINDINGS OF FACT

For the period prior to April 29, 2003, or for any interval 
in the claim or appeal period prior to that date, the 
evidentiary record does not present such an exceptional or 
unusual post-traumatic stress disorder (PTSD) disability 
picture as to result in conditions such as marked 
interference with employment or prolonged periods of 
hospitalization, so as to precluded obtaining or maintaining 
substantially gainful employment and to render inapplicable 
regular schedular standards, as to warrant referral of the 
case to the Director, Compensation and Pension Service, for 
consideration of a rating outside the Schedule for Rating 
Disabilities.  



CONCLUSION OF LAW

Referral of the claim for TDIU, on an extraschedular basis, 
for the period prior to April 29, 2003, is not warranted.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, there is no per se error where, as 
here, the initial adjudication occurred prior to enactment of 
the VCAA.  Pelegrini.  Nonetheless, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) remain applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed below, 
since he was given ample notice and opportunity to remedy any 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).




VCAA notice for the claim for TDIU was addressed in a VCAA 
letter issued in December 2005, prior to the RO's issuance of 
a supplemental statement of the case (SSOC) readjudicating de 
novo the issue of entitlement to TDIU for the period prior to 
the grant of a 100 percent disability rating for PTSD.  

In this December 2005 VCAA letter, the RO specifically 
addressed the veteran's claim for TDIU, and informed him of 
its duty to assist him in substantiating this claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
satisfied all four notice requirements of the VCAA.  It 
informed of the evidence required to substantiate the claim 
for TDIU.  See 38 C.F.R. Part 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  The veteran was also asked 
to submit evidence in his possession.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the December 2005 VCAA letter did not 
address the effective date provisions that are pertinent to 
the appellant's TDIU claim, such error was harmless because 
TDIU was denied by the RO and is here denied by the Board.
 
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The December 2005 development letter requested that the 
veteran advise of any VA and/or private medical sources of 
evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records were previously obtained and 
associated with the claims file.  Copies of Social Security 
Administration (SSA) records were also obtained and 
associated with the claims file.  The veteran also previously 
submitted some private medical records and statements.  All 
records received were associated with the claims folder, and 
the veteran was duly informed, including by the appealed 
September 1998 rating action and subsequent statement of the 
case and SSOCs, of records obtained in furtherance of his 
claim, and thus by implication of records not obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran's representative, in a November 2007 Informal 
Hearing Presentation, contended that remand is warranted to 
make a further attempt to obtain a response from the 
veteran's former employer.  The RO in April 2007 sent a 
letter to that former employer requesting information 
concerning the veteran's employment, and the employer did not 
respond to that request.  However, the veteran was duly 
informed, by a letter also sent in April 2007, that 
information was being requested from that former employer, 
but that it was ultimately the veteran's responsibility to 
see that relevant evidence is obtained.  In the June 2007 
SSOC, the veteran was informed that no records were received 
from that former employer.  Thus, the veteran was provided 
ample notice that the VA had attempted to obtain evidence 
from that source, that none was received, and that it was 
then the veteran's responsibility to seek that evidence to 
support his claim.  Thus, the VA fulfilled its duty to notify 
and assist the veteran as to any such evidence.  

Over the appeal period, the veteran was afforded VA 
examinations addressing his service-connected PTSD, which is 
his sole service-connected disability.  The Board is 
satisfied that those examinations, taken together with the 
other evidence obtained, are sufficient for Board 
adjudication of the claim for TDIU.  38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  By a VA Form 9 submitted in August 
2000, the veteran expressly declined the opportunity of a 
Board hearing.  There is no indication that the veteran or 
his representative expressed a further desire to address the 
claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  38 
C.F.R. § 4.16(a).  A veteran's age is not for consideration 
in making the determination.  38 C.F.R. § 4.19 (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. The Court has indicated that, in essence, 
the unemployability question, that is, the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual 
ncome . . . ."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where the such an exceptional case is indicated, the 
Board is to refer the case to the Director, Compensation and 
Pension Service, for extraschedular consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

Physicians often apply a Global Assessment of Functioning 
(GAF) Scale in assessing a patient.  The GAF score assigned 
thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
p. 32.  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Upon a February 1994 psychiatric evaluation to address a 
claim for Social Security disability benefits, the examiner 
noted the veteran's history of military service in Vietnam 
and a current diagnosis of PTSD, but nonetheless found that 
the veteran did not have any symptoms to support a PTSD 
diagnosis.  Rather, the examiner noted that the veteran had a 
mixed personality disorder with antisocial and borderline 
traits, as well as a long history of alcohol and drug abuse.  
The examiner emphasized that upon mental status examination 
there were no signs or symptoms of disability, despite the 
veteran's contentions that he was unable to concentrate, 
remember, or function, as well as of being depressed.  The 
examiner did observe that the veteran was angry, impatient, 
easily annoyed or frustrated, quarrelsome, and alienated.  
The examiner further noted that while the veteran had been 
able to avoid most responsibilities, there was no notable 
basis for any incapacity other than attitudinal or 
motivational factors.   The examiner assigned a GAF score of 
60 currently, and a highest score in the past year of 60.  

In a report of a private May 1994 general clinical evaluation 
with mental status evaluation, the examiner noted that the 
veteran was being evasive and smelled of alcohol, but 
contended that it was not alcohol but an odor somehow related 
to a jar of pickles.  The examiner noted that the veteran had 
a history of being an unreliable employee for several years 
due to "extreme dependence on alcohol with accompanying 
states of depression and withdrawal."  

Similarly, upon a June 1994 VA psychiatric voluntary 
hospitalization, the veteran was admitted for an alcohol 
abuse relapse and depression following his wife's leaving him 
days earlier.  While he reported some history of flashbacks 
on talking about Vietnam, the examiner diagnosed only a 
history of PTSD, and found that currently the veteran had an 
adjustment disorder with depressed mood, as well as alcohol 
dependence.  

At a VA PTSD examination in June 1996, the veteran reported 
having distressing recollections of his having gone into 
villages in Vietnam and shooting and robbing the people and 
burning the villages.  He contended that he had rarely 
consumed alcohol since his hospitalization at a VA facility 
two years prior for alcohol abuse.  The veteran complained of 
a lot of depression, of having flashbacks and nightmares, and 
of not sleeping well.  He also reported social isolation.  
The examiner noted that the veteran was alert and oriented, 
with good eye contact, in no apparent distress, and with 
clear, coherent, goal-directed, non-pressured speech, without 
flight of ideas or looseness of associations.  The veteran 
demonstrated concentration in numeric tasks, fairly intact 
memory, abstraction ability, and fair insight and judgment.  
The examiner diagnosed mild to moderate PTSD, and alcohol 
abuse in remission.  He assigned a GAF of 60.  

Upon a VA PTSD examination in September 1997, the veteran 
minimized his drug or alcohol use, reporting that he only had 
a couple of beers a couple of times a week to help him get to 
sleep, a six-pack of beer a few times per month, only one 
alcohol binge in the past year, and use of cocaine on one 
occasion in the past year.  He reported having nightmares of 
Vietnam every night, in which someone would be chasing him.  
He also reported thinking of Vietnam a lot, and trying to 
avoid Vietnam movies, though he found that they did appear on 
television occasionally.  He reported not socializing, and 
being on probation for domestic violence.  He denied hitting 
his wife although he conceded yelling at her, and being very 
irritable with her.  (In a July 1995 VA treatment record he 
admitted to having served two days in jail for assaulting his 
wife, and in an August 1995 VA treatment record he admitted 
to breaking her nose for playing the radio too loudly.)  He 
also complained of poor concentration and not finishing 
things.  

At that examination, the veteran's speech was clear, 
coherent, goal-directed, and unpressured, without looseness 
of associations or flight of ideas.  He demonstrated 
concentration in numeric tasks, intact memory, abstraction 
ability, and fair insight and judgment.  While the examiner 
continued a PTSD diagnosis, he assessed that the condition 
was of mild to moderate severity, and noted that the 
veteran's alcohol abuse was in partial remission.  The 
examiner assigned a GAF score of 55-60, with a highest GAF 
score in the past year of 55-60.  The examiner concluded that 
based on the veteran's reported ongoing symptoms of PTSD, he 
had PTSD of the noted severity which interfered with his 
social functioning and his enjoyment of life.  The examiner 
assessed that the veteran's use of alcohol was mostly for 
self-medication for anxiety symptoms.  

At a September 2000 VA psychiatric examination, a history of 
abuse of alcohol, cocaine, and marijuana was noted, as was a 
history of marital difficulties with his first wife of 23 
years.  He said he had remarried for a period of three years 
after the first marriage ended.  He then married his present 
wife, with whom he was noted to be living with in Costa Rica, 
where he had resided for the past three years.  He spoke no 
Spanish, and reported avoided social contact, spending his 
time around the house watching television or performing minor 
maintenance work.  

At the September 2000 examination, the examiner noted that 
the veteran was very anxious and had a hard time sitting 
still.  The veteran explained that he had been without his 
medication for a week because "it ran out."  The veteran 
complained of distressing memories of Vietnam, vivid dreams, 
and flashbacks of being in helicopters under enemy fire.  He 
had a restricted affect and a sense of bleak future.  
However, thought processes in conversation and his 
orientation were intact, he denied hallucinations, and his 
capacity to abstract was within normal limits, as were his 
judgment and insight.   Memory was demonstrated to be 
impaired.  The examiner diagnosed PTSD with secondary 
substance abuse.  Other noted disabilities included arthritis 
of the spine, emphysema, high blood pressure, and vitiligo.  
No GAF score was assigned.

In a June 2002 letter, the same psychiatrist who conducted 
the September 2000 examination informed that he had treated 
the veteran since September 2000 once every two weeks, or 
more frequently as needed.  The psychiatrist noted that the 
veteran had successfully stopped drinking in the past year, 
but could not quit smoking despite frequent asthma attacks 
and a persistent cough.  The examiner noted that the veteran 
had one or two panic attacks per month.  The examiner also 
noted that the veteran was residing in a rural location in 
Costa Rica, with little opportunity to interact with persons 
from the United States, and that he preferred to stay at home 
rather than react abnormally to everyday occurrences.  The 
examiner noted that the veteran's PTSD symptoms were 
persistent.  

The veteran contends, in effect, that he is entitled to total 
disability rating based on inability to obtain or maintain 
substantially gainful employment due to his service-connected 
disability.  However, the veteran's only service-connected 
disability is PTSD, and he was granted a 100 percent 
disability rating for PTSD, under Diagnostic Code 9411 of the 
Rating Schedule, effective from April 29, 2003.  A total 
schedular rating for PTSD precludes TDIU over the same 
interval, because TDIU is only available where the schedular 
rating is less than total.  38 C.F.R. § 4.16.  Thus, at issue 
here is entitlement to TDIU for the period up to one year 
prior to the June 30, 1997, date of receipt of clam for TDIU, 
through April 28, 2003. 

During that time period, his PTSD was rated 50 percent 
disabling.  A claim for a higher schedular disability rating 
than that 50 percent is not on appeal before the Board for 
the period prior to April 29, 2003.  The 50 percent assigned 
does not meet the minimum disability rating criteria for a 
claim for TDIU on a schedular basis for the period in 
question prior to April 29, 2003.  38 C.F.R. § 4.16.  The 
veteran's TDIU claim can therefore only be considered for 
possible referral to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b). 

Because the regular schedular standards for PTSD are not at 
issue in the appeal, the claim for TDIU requires a condition 
or circumstance as related to the veteran's PTSD, as his sole 
service-connected disability, which would render impossible 
substantially gainful employment for the average individual 
in the veteran's circumstances, or some exceptional 
circumstances as related to the veteran which may be 
considered, so as to warrant TDIU on an extraschedular basis.  
The Board does not find any such circumstances as would 
suggest entitlement to TDIU on an extraschedular basis.  
Whereas the record reflects variously mild to substantial 
impairment due to the veteran's PTSD over the rating interval 
in question, it does not reflect exceptional or unusual 
circumstances as related to the veteran or his PTSD.  

While it is true that the veteran was not employed over the 
interval in question, the record reflects that he retired 
after working for an inconsistently reported number of years 
(at one point reported as 10 years and at another point 
reports as 20 years) as a cement truck driver.  He then found 
a new wife, moved to Costa Rica, and has lived on his SSA and 
VA benefits.  As he conceded at the July 2000 examination, he 
does not speak Spanish.  Hence, he would not be able to 
readily obtain a job in Costa Rica, particularly while 
suffering from non-service-connected arthritis of the spine, 
asthma, emphysema, and chronic cough, as has been noted in 
the medical records.  The veteran's SSA benefits were 
restored by a September 2001 determination based on his 
having disabilities including vitiligo, mixed personality 
disorder with anti-social behavior, depression, PTSD, and 
alcohol dependence.  However, there was no indication that 
the SSA determination found the veteran's PTSD to be a 
primary determinant in the finding of work incapacity.  
Further, a prior Social Security evaluation in 1994 noted the 
absence of findings of psychiatric impairment.  The RO had 
requested information from the veteran's reported last place 
of employment regarding the reasons for his leaving that 
employment, but no reply was received.  

Considering the record as a whole, the Board finds that the 
preponderance of the evidence is against there being an 
exceptional or unusual circumstance as related to the veteran 
or his PTSD that would render the veteran incapable of 
obtaining or sustaining substantially gainful employment due 
to his PTSD, at any time during the claim and appeal period 
prior to April 29, 2003.  The Board has considered the 
question of the veteran's alcohol dependence and related non-
productivity as being attributable to his PTSD, but finds 
that the weight of the medical evidence is against such an 
attribution, including based on evaluations over the years up 
to and including the period in question outweighing findings 
of attribution, such as that noted upon September 2000 VA 
examination.  The Board accordingly finds that referral to 
the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b).  

The Board has considered staged ratings, in the sense of a 
referral of the question of TDIU for some interval between a 
year prior to the June 30, 1997, date of receipt of claim, 
and the April 29, 2003, effective date of grant of a 100 
percent disability rating for PTSD.  However, the Board does 
not find that staged ratings are warranted in this case.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).


ORDER

For the period prior to April 29, 2003, TDIU is denied. 



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


